Title: Deborah Franklin: Receipt to Sarah Drury, 10 December 1768
From: Franklin, Deborah
To: Drury, Sarah


December 10, 1768
Know all Men by these presents that I Deborah Franklin Attorney in fact duly authorised and empowered by my husband Benjamin Franklin Esqr. now in London have received from Sarah Drury Executrix: Of William Maugridge Esqr. three bonds of Henry Ferree to said Sarah Drury and by her assigned to Doct. Benjamin Franklin each for one hundred pounds the first payable the 1st of May 1769, the second payable the first of May 1770 and the last payable the first of May 1771 which bonds when paid will discharge the debt due from the Estate of said William Maugridge to my said Husband Benjamin Franklin Esqr. and leave a ballance of thirty two pounds fifteen shillings and sevenpence which Sum upon receipt of the last bond in May 1771 I hereby acknowledge will be due and payable by Benjamin Franklin Esqr. his Executors or Administrators to said Sarah Drury her Executors Administrators or Assignees. Witness my hand this tenth day of December AD. 1768.
